DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 3/18/22 is entered and made of record.
III.	Claims 1-4, 6-19, 24 and 130 are pending and have been examined, where claims 1-4, 6-19, 24 and 130 is/are rejected. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-4, 6-19, 24 and 130 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “generating binary image masks of cells in the flow stream by comparing each pixel from a greyscale image of each cell against a determined threshold value and converting each pixel to a binary pixel value;” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of biological cell sorting and counting, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	There are no PCT associated with the current application. 

[2]	Response to Arguments
The arguments presented by the applicant have been considered and are found convincing. The examiner will withdraw prior art rejection to claim. An updated search and consideration were performed and found Ortyn (US 20060204071) in view of Leary (US 20130051651) disclosing all the limitations of claim 1. Details are shown below. 

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-4, 6-19, 24 and 130 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. 
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Grounds of Rejection
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-4, 6-19, 24 and 130 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortyn (US 20060204071) in view of Leary (US 20130051651).

Regarding claim 1, Ortyn discloses a method for sorting cells of a sample, the method comprising: 
detecting light from a sample comprising cells in a flow stream (see figure 1, the TDI camera detects light reflected from cell 502A); 
generating an image mask of a cell in the flow stream (see figure 6, 61b is binarized, figure 5, 53a, 53b, 53c and 53d, paragraph 90, the nuclear image mask can be subtracted from the bright field image mask as a means for generating a mask that includes only the cytoplasmic region); and 

    PNG
    media_image1.png
    490
    938
    media_image1.png
    Greyscale

 sorting cells of the sample into two or more separated sample collection containers
based on the generated image mask (see figure 5, neutrophils, eosinophils and lymphocytes are sorted into different classes, the limitations do not cite whether the containers are physical containers or classes of containers, the examiner reads the container as classes or category which is read by Ortyn).
Ortyn is silent in disclosing generating binary image masks of cells in the flow stream by comparing each pixel from a greyscale image of each cell against a determined threshold value and converting each pixel to a binary pixel value. Leary discloses generating binary image masks of cells in the flow stream by comparing each pixel from a greyscale image of each cell against a determined threshold value and converting each pixel to a binary pixel value (see paragraph 38, the entropy image 106 is next converted to a threshold binary image 108 by applying a simple pixel threshold, where this pixel threshold is applied, pixels with an intensity brighter than the threshold will become white, while pixel with an intensity lower than the threshold will become black, the threshold binary image 108 may then be inverted, so that the bare wound region is white and the cell monolayer region is black in an inverted binary image 110).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include binary mask because to extract shape information from image object for improving image recognition rate.

Regarding claim 2, Ortyn discloses the method according to claim 1, wherein detecting light from the sample in the flow stream comprises light absorption, light scatter, fluorescence or a combination thereof (see figure 1, the light source provide light to 502A and light are absorbed by TDI camera).
Regarding claim 3, Ortyn discloses the method according to claim 1 wherein generating the image mask comprises generating a greyscale image of the cell in the flow stream (see paragraph 101, images in columns 61c and 71c are grayscale images on a gray background, and images in columns 61d and 71d are red). 

Regarding claim 4, Ortyn discloses the method according to claim 3, further comprising determining a pixel intensity threshold value from the greyscale image (see paragraph 93, User-Defined Features Any algebraic combination of imagery and masks User-Defined Masks Erode, dilate, threshold).

Regarding claim 6, Leary discloses the method according to claim 5, wherein the method comprises: detecting light absorption from the flow stream (see figure 1, TDI camera absorbs light reflected from 502A); and Leary discloses assigning a pixel value of 1 to each pixel in the greyscale image when the pixel intensity is less than the threshold value and assigning a pixel value of 0 when the pixel intensity of the greyscale image is greater than the threshold value (see figure 1 below, see paragraph 14, Generating the wound mask image may comprise applying a pixel threshold to the output of the texture filter to generate a binary image):

    PNG
    media_image2.png
    150
    930
    media_image2.png
    Greyscale
.
See the motivation for claim 1.

Regarding claim 7, Leary discloses the method according to claim 6, further comprising determining across a horizontal row of the greyscale image a first pixel and a second pixel having an assigned pixel value of 1 (see figure 1 below):

    PNG
    media_image3.png
    228
    809
    media_image3.png
    Greyscale
.
See the motivation for claim 1.

Regarding claim 8, Leary discloses the method according to claim 7, wherein the first pixel is the first pixel across the horizontal row having a pixel value of 1 (see figure 1, below, red arrow horizontal row having a pixel value of 1):

    PNG
    media_image4.png
    210
    376
    media_image4.png
    Greyscale
.
See the motivation for claim 1.

Regarding claim 9, Leary discloses the method according to claim 7 wherein the second pixel is the last pixel across the horizontal row having a pixel value of 1 (see figure 1, below, last pixel across the horizontal row having a pixel value of 1):

    PNG
    media_image5.png
    192
    377
    media_image5.png
    Greyscale
.
See the motivation for claim 1.

Regarding claim 10, Ortyn discloses the method according to claim 5, wherein the method comprises:  detecting light scatter from the cell in the flow stream (see figure 1, the TDI camera detects light reflected from cell 502A); and Leary discloses assigning a pixel value of 1 to each pixel in the greyscale image when the pixel intensity is greater than the threshold value and assigning a pixel value of 0 when the pixel intensity is less than the threshold value (see figure 1 below, see paragraph 14, generating the wound mask image may comprise applying a pixel threshold to the output of the texture filter to generate a binary image). See the motivation for claim 1.

Regarding claim 11, Ortyn discloses the method according to claim 5, wherein the method comprises: detecting fluorescence from the cell in the flow stream (see paragraph 54, multiple morphologic and fluorescence intensity measurements); and Leary discloses assigning a pixel value of 1 to each pixel in the greyscale image when the pixel intensity is greater than the threshold value and assigning a pixel value of 0 when the pixel intensity is less than the threshold value (see figure 1 below, see paragraph 14, generating the wound mask image may comprise applying a pixel threshold to the output of the texture filter to generate a binary image, the plurality of instructions may further cause the processor to apply a pixel threshold to the output of the texture filter to generate a binary image). See the motivation for claim 1.

Regarding claim 12, Leary discloses the method according to claim 10 wherein the method comprises comparing across a horizontal row each pixel intensity value of the greyscale image against the determined threshold value (see figure 1, below, red arrow horizontal row having a pixel value of 1, white pixel is read as value 1):

    PNG
    media_image4.png
    210
    376
    media_image4.png
    Greyscale
..
See the motivation for claim 1.

Regarding claim 13, Leary discloses the method according to claim 5 wherein the image mask comprises pixels having a pixel value of 1 (see figure 1, below, last pixel across the horizontal row having a pixel value of 1, white pixel is read as value 1):

    PNG
    media_image5.png
    192
    377
    media_image5.png
    Greyscale
.
See the motivation for claim 1.

Regarding claim 14, Leary discloses the method according to claim 1 further comprising determining the size of the cell based on the image mask (see figure 2 below, the size is determine at each stage of the experiment):

    PNG
    media_image6.png
    118
    854
    media_image6.png
    Greyscale
.
See the motivation for claim 1.

Regarding claim 15, Leary discloses the method according to claim 1 further comprising determining the center of mass of the cell based on the image mask (see figure 2 below, the size is determine at each stage of the experiment, at the last stage the object become the center of mass):

    PNG
    media_image6.png
    118
    854
    media_image6.png
    Greyscale
.
See the motivation for claim 1.

Regarding claim 16, Leary discloses the method according to claim 15, further comprising determining the eccentricity of the cell based on the image mask (see paragraph 44, figure 3A illustrates a healing curve of 4 different doses of Neuregulin, showing that the treated cells healed faster). See the motivation for claim .


Regarding claim 17, Ortyn discloses the method according to claim 1 further comprising generating a second image mask of the cell (see figure 5, 53a is read as the first mask, 53b is read as the second mask):

    PNG
    media_image7.png
    136
    399
    media_image7.png
    Greyscale
.

Regarding claim 18, Ortyn discloses the method according to claim 17, further comprising comparing the first image mask with the second image mask of the cell (see figure 5 below):

    PNG
    media_image8.png
    171
    471
    media_image8.png
    Greyscale
.

Regarding claim 19, Ortyn discloses the method according to claim 18, further comprising determining that the image mask of the cell comprises a doublet (see paragraph 103, containing putative single cells based on the criteria of the area being sufficiently large to exclude debris, and the aspect ratio being greater than -0.5, which eliminates doublets and clusters of cells). 

Regarding claim 24, Ortyn discloses the method according to claim 1 further comprising generating an image of the cell (see figure 13, the image of the image cells are classified into plurality of classes):

    PNG
    media_image9.png
    211
    928
    media_image9.png
    Greyscale
.

Regarding claim 130, Ortyn discloses the method according to claim 1, wherein sorting cells of the sample comprises generating droplets containing cells and separating the droplets into sample collection containers (see figure 5, neutrophils, eosinophils and lymphocytes are sorted into different classes, the limitations do not cite whether the containers are physical containers or classes of containers, the examiner reads the container as classes or category which is read by Ortyn). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 5/29/22